                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

RICHARD MEYER,                                  §
                                                §
       Plaintiff,                               §
                                                §          CASE NO. 1:18-CV-00800-LY
v.                                              §
                                                §
MARK WAID,                                      §
                                                §
       Defendant.                               §


    UNOPPOSED AND JOINT MOTION TO EXTEND TIME TO RESPOND TO
 DEFENDANT’S MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
                        AND TO FILE REPLY

       Plaintiff Richard Meyer and Defendant Mark Waid file this Unopposed and Joint Motion

to Extend Time to Respond to Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction

and to File Reply (the “Motion”).

       1.      Defendant Mark Waid filed his Motion on November 2, 2018 (Dkt. 10).

       2.      Plaintiff Richard Meyer filed an unopposed motion for leave to conduct

jurisdictional discovery on November 28, 2018 (Dkt. 16), and the Court granted the motion on

November 29, 2018 (Dkt. 17). The Court, inter alia, allowed certain jurisdictional discovery, and

ordered that Plaintiff’s response to the Motion be due March 29, 2019 (Dkt. 17).

       3.      The parties have engaged in discovery on the jurisdictional issues. However,

Defendant’s counsel has a trial set in Travis County District Court starting the week of April 8,

2019 and will be preparing for trial the week before. Currently, with the Plaintiff’s response

deadline of March 29th, Defendant’s reply would be due April 8, 2019, which will be during

Defendant’s trial and trial preparations.
       4.      The parties have agreed that Plaintiff’s response to the Motion will be due on or

before April 12, 2019, and Defendant’s reply will be due on or before April 22, 2019.

                             CERTIFICATE OF CONFERENCE

       Undersigned counsel for Plaintiff and Defendant have conferred and they agree to the relief

requested herein.

                                            PRAYER

       The parties request that the Court grant their request that Plaintiff file his response to the

Motion on or before April 12, 2019, and Defendant file his reply on or before April 22, 2019.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff and Defendant request that the

Court sign the attached order granting the extension requested herein.

Dated: March 20, 2019

                                              Respectfully submitted,

                                              REEVES & BRIGHTWELL LLP


                                              /s/ Ryan Pierce
                                              Beverly Reeves
                                              State Bar No. 16716500
                                              breeves@reevesbrightwell.com
                                              Ryan Pierce
                                              State Bar No. 24035413
                                              rpierce@reevesbrightwell.com
                                              221 W. 6th Street, Suite 1000
                                              Austin, TX 78701-3410
                                              512.334.4500
                                              512.334.4492 (Facsimile)




                                                -2-
                                             Mark S. Zaid, Esq.
                                             D.C. Bar #440532 (admitted Pro Hac Vice)
                                             Mark@MarkZaid.com
                                             Mark S. Zaid, P.C.
                                             1250 Connecticut Ave., N.W., Suite 700
                                             Washington, D.C. 20036
                                             (202) 454-2809
                                             (202) 330-5610 fax

                                             ATTORNEYS FOR DEFENDANT


                                             FRITZ, BYRNE, HEAD & GILSTRAP, PLLC


                                             /s/ Dale L. Roberts
                                             Daniel H. Byrne
                                             State Bar No. 03565600
                                             dbyrne@fbhg.law
                                             Dale L. Roberts
                                             State Bar No. 24001123
                                             droberts@fbhg.law
                                             221 West Sixth Street, Suite 960
                                             Austin, TX 78701
                                             (512) 476-2020
                                             (512) 477-5267 (facsimile)

                                             ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of March 2019, a true and correct copy of the foregoing

document was sent via CM/ECF electronic filing to the following:

              Daniel H. Byrne
              Dale L. Roberts
              Fritz, Byrne, Head & Gilstrap, PLLC
              221 W. 6th Street, Suite 960
              Austin, TX 78701
              dbyrne@fbhg.law
              droberts@fbhg.law
                                                      /s/ Ryan Pierce
                                                      Ryan Pierce


                                                -3-
